Citation Nr: 1107165	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  06-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the benefit sought on appeal.

In November 2010, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been associated 
with the Veteran's claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

At the outset, the Board notes that during the pendency of this 
appeal the Court issued Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which requires that notice be provided concerning the 
evaluation or the effective date that could be assigned should 
service connection be granted, Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Complaint notice is required in this regard.  

A remand is additionally required in order to afford the Veteran 
a VA examination to determine the nature and etiology of his 
disability.  In the case of a disability compensation claim, VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence that 
the claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id; see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that while in the Marine Corps boot camp, he 
was accidentally struck in the head with a bayonet and that he 
suffered a laceration for which he was hospitalized.  He contends 
that since this incident, he has suffered from headaches and 
other associated symptomatology.  In January 2009 correspondence, 
for example, he indicated he currently suffers from brain trauma, 
headaches, drowsiness, and memory loss as the result of the in-
service accident.  

The record shows that the Veteran has been diagnosed with 
headaches and other conditions on several occasions.  For 
example, in a February 2009 VA treatment note, he was diagnosed 
with posttraumatic headaches.  In a December 2008 VA treatment 
note he was found to suffer from headaches and possible memory 
loss.  In a September 2006 VA treatment note he was found to have 
a scar on the side of his scalp.

There is also no dispute as to the occurrence of the in-service 
accident as contended.  Service treatment records show that in 
June 1954, the Veteran was struck with a bayonet in the head and 
suffered from a 1.5 inch laceration in the cranial area on the 
right side of his head.  Of note, the Veteran's June 1954 
entrance examination shows a scar on his forehead, but as this 
examination pre-dates the bayonet incident, the scar noted cannot 
be the result of the accident.

The Board finds that a VA examination is necessary in order to 
determine the extent of any current residuals of the June 1954 
accident.  While a June 2005 VA treatment record attributes the 
Veteran's headaches to this incident, it is unknown whether the 
Veteran's other symptomatology, including memory loss, 
drowsiness, and his current scar, are related to service.  The 
Board additionally notes that any opinion reached should be 
accompanied by a rationale, as the June 2005 notation essentially 
constitutes a bare conclusion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been 
advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) 
(2010).  Expedited handling is 
requested.)

1.	Provide the Veteran with proper notice of 
the 
information or evidence needed to establish 
a disability rating and/or effective date 
for the claims on appeal pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of the 
Veteran's current head injury residuals, as 
well as to specifically identify any and 
all such residuals.  

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the service treatment records 
of June 1954, and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran has any 
current head injury residuals, including a 
scar, related to his active service.

All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

3.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2010).	

4.  After all of the above actions have 
been completed, a corrective notice and 
assistance letter has been issued, and the 
Veteran has been given adequate time to 
respond, readjudicate his claim.  If the 
claim remains denied, issue to the Veteran 
a supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2010).



